Name: COMMISSION REGULATION (EEC) No 1578/93 of 22 June 1993 concerning the stopping of fishing for cod by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 24. 6 . 93 Official Journal of the European Communities No L 152/ 11 COMMISSION REGULATION (EEC) No 1578/93 of 22 June 1993 concerning the stopping of fishing for cod by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3921 /92 of 20 December 1992 allocating, for 1993, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for cod quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions I, II a, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1993 , HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions I , II a, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1993 . Fishing for cod in the waters of ICES divisions I , II a, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1993 . For the Commission Manuel MARlN Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p . 1 . 0 OJ No L 306, 11 . 11 . 1988 , p . 2. 0 OJ No L 397, 31 . 12 . 1992, p . 44.